                              UNITED ST ATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

E.R., et al.,                                        )
                                                     )
                Plaintiffs,                          )
                                                     )
        V.                                           )       No. 1:18CV148 RLW
                                                     )
MID-AMERICA TRANSPLANT SERVICES,                     )
TOMMY GREENWELL, et al.,                             )
                                                     )
                Defendants.                          )

                                MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs' Motion for Entry of Clerk's Default (ECF

No. 38) The motion is fully briefed and ready for disposition. Upon review of the relevant

pleadings and the entire record, the Court finds that Defendant Terry Armstrong ("Armstrong")

was not properly served. Therefore, the Court will direct Plaintiffs to effectuate proper service

on Defendant Armstrong.

        The present case involves a federal lawsuit brought by surviving family members against

Pemiscot County and certain individual employees of Pemiscot County and the Pemiscot County

Sheriffs Department. Defendant Armstrong was an employee of the Pemiscot County Sheriffs

Department at the time of the alleged incident and at the time the Complaint was filed. In their

motion, Plaintiffs contend that Armstrong was properly served on November 14, 2017 under

Rule 4 of the Federal Rules of Civil Procedure when Defendant Sheriff Tommy Greenwell

("Sheriff Greenwell") accepted service of the summons and complaint. Rule 4 allows an

individual to be served by "delivering a copy [of the summons and the complaint] to an agent

authorized by appointment or by law to receive service of process." Fed. R. Civ. P. 4(e)(2)(C).
Plaintiffs assert that Sheriff Greenwell legally and routinely accepts service on behalf of his

deputies and subordinates such that service upon Armstrong was proper.

        However, Sheriff Greenwell has submitted a sworn affidavit indicating that on the date of

service Armstrong was not an employee of the Pemiscot County Sheriffs Department, and

instead had moved to California on October 15, 2017. (Greenwell Aff.      iii! 4-5, ECF No. 44-1)
Thus, Sheriff Greenwell did not have the authority to accept service on behalf of Defendant

Armstrong. (Id. at if 5) The affidavit also notes that Armstrong has returned to employment with

the Pemiscot County Sheriffs Department as of March 16, 2018. (Id. at if 8)

        The Court finds that service has not been properly effectuated upon Armstrong.

Defendant Armstrong was not an employee of Pemiscot County or Pemiscot County Sheriffs

Department on November 14, 2017, and Sheriff Greenwell was not authorized to receive service

for Armstrong on that date. However, due to the apparent confusion regarding service in this

matter, the Court will allow Plaintiffs additional time to effectuate proper service of the

summons and complaint upon Defendant Armstrong.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs shall properly serve Defendant Terry

Armstrong with summons and a copy of the complaint within twenty-one (21) days from the date

of this Order.

       IT IS FURTHER ORDERED that Plaintiffs' Motion for Entry of Clerk's Default (ECF

No. 38) is DENIED as MOOT.

       Dated this 18th day of April, 2019.



                                                      UNITED STATES DISTRICT JUDGE



                                                  2
